 Case 2:19-cv-12210-JMV-SCM Document 1 Filed 05/06/19 Page 1 of 8 PageID: 1



                       IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF NEW JERSEY
                                 NEWARK DIVISION


Inventergy LBS, LLC,                                    Case No. 2:19-CV-12210
                       Plaintiff,                       Patent Case
                       v.                               Jury Trial Demanded
Casio America, Inc.,

                       Defendant.


                            COMPLAINT FOR PATENT INFRINGEMENT

       Plaintiff Inventergy LBS, LLC (“Inventergy”), through its attorney, Stamatios Stamoulis,

complains of Casio America, Inc. (“Casio”), and alleges the following:

                                             PARTIES

       1.      Plaintiff Inventergy LBS, LLC is a corporation organized and existing under the

laws of Delaware and maintains its principal place of business at 900 East Hamilton Avenue,

Campbell, CA 95008.

       2.      Defendant Casio America, Inc. is a corporation organized and existing under the

laws of New York that maintains its principal place of business at 5070 Mount Pleasant Avenue,

Dover, NJ 07801.

                                          JURISDICTION

       3.      This is an action for patent infringement arising under the patent laws of the

United States, Title 35 of the United States Code.

       4.      This Court has exclusive subject matter jurisdiction under 28 U.S.C. §§ 1331 and

1338(a).




                                                1
 Case 2:19-cv-12210-JMV-SCM Document 1 Filed 05/06/19 Page 2 of 8 PageID: 2



        5.      This Court has personal jurisdiction over Casio because it has engaged in

systematic and continuous business activities in the District of New Jersey. Specifically, Casio

provides a full range of products to residents in this District. Casio is also headquartered in this

District. As described below, Casio has committed acts of patent infringement giving rise to this

action within this District.

                                               VENUE

        6.      Venue is proper in this District under 28 U.S.C. § 1400(b) because Casio has

committed acts of patent infringement in this District and is headquartered in New Jersey. In

addition, Inventergy has suffered harm in this district.

                                        THE PATENT-IN-SUIT

        7.      Inventergy is the assignee of all right, title and interest in United States Patent No.

9,219,978 (the “’978 Patent”), including all rights to enforce and prosecute actions for

infringement and to collect damages for all relevant times against infringers of the Patents-in-

Suit. Accordingly, Inventergy possesses the exclusive right and standing to prosecute the present

action for infringement of the Patents-in-Suit by Casio.

The ’978 Patent

        8.      On December 22, 2015, the United States Patent and Trademark Office issued the

’978 Patent. The ’978 Patent is titled “System and Method for Communication with a Tracking

Device.” The application leading to the ’978 Patent was filed on June 24, 2015; which was a

divisional application of U.S. Patent Application No. 13/443,180, that was filed on April 10,

2012; which was a continuation of U.S. Application No. 12/322,941, that was filed on February

9, 2009; which claims priority from provisional application number 61/065,116, that was filed on




                                                   2
 Case 2:19-cv-12210-JMV-SCM Document 1 Filed 05/06/19 Page 3 of 8 PageID: 3



February 8, 2008. A true and correct copy of the ’978 Patent is attached hereto as Exhibit A and

incorporated herein by reference.

       9.      The ’978 Patent is valid and enforceable.

       10.     The inventors recognized that there was a need for a system and method for

providing enhanced communication with tracking devices, while minimizing power consumption

and network air time. Ex. A, 1:45–51.

       11.     The invention in the ’978 Patent provides a tracking device with a location

detector, communication device, memory processor and configuration routine. Id. at 2:1–3.

                        COUNT I: INFRINGEMENT OF THE ’978 PATENT

       12.     Inventergy incorporates the above paragraphs herein by reference.

       13.     Direct Infringement. Casio has been and continues to directly infringe at least

Claim 1 of the ’978 Patent in this District and elsewhere in the United States by providing a

system, for example, Casio’s WSD-30, that satisfies the preamble of Claim 1: “[a] tracking

device.” For example, Casio’s WSD-30 is a tracking device. See

https://wsd.casio.com/us/en/wsd-f30/; Figure 1.




                                                  3
 Case 2:19-cv-12210-JMV-SCM Document 1 Filed 05/06/19 Page 4 of 8 PageID: 4




                         Figure 1. Casio’s WSD-30 is a tracking device.

       14.    Casio’s WSD-30 satisfies claim element 1(a): “a location detector operative to

determine locations of said tracking device.” For example, Casio’s WSD-30 tracks location using

a built-in receiver supporting GPS and works digitally. See https://wsd.casio.com/us/en/wsd-f30/;

Figure 2.




Figure 2. Casio’s WSD-30 location using a built-in receiver supporting GPS and works digitally.

15. Casio’s WSD-30 satisfies claim element 1(b): “a communication device operative to

   communicate with a remote system.” For example, Casio’s WSD-30 has a communication

   device, such as a built-in transceiver, that is capable of cellular or satellite communication.



                                                 4
 Case 2:19-cv-12210-JMV-SCM Document 1 Filed 05/06/19 Page 5 of 8 PageID: 5



      See https://support.casio.com/storage/en/manual/pdf/EN/019/WSD-F30_UG_EN.pdf; Figure

      3.




     Figure 3. Casio’s WSD-30 has a communication device that is capable of cellular or satellite
                                        communication.

           16.   Casio’s WSD-30 satisfies claim element 1(c): “memory for storing data and code,

said data including location data determined by said location detector and configuration data.”

For example, Casio’s WSD-30 has on-board memory capable of storing location data. See Figure

3.

           17.   Casio’s WSD-30 satisfies claim element 1(d): “a processor operative to execute

said code to impart functionality to said tracking device, said functionality of said tracking

device depending at least in part on said configuration data.” For example, Casio’s WSD-30

includes a processor that executes code to determine the location of the WSD-30 and sends

reports of its location over a set period of time. See Figs. 1-3.

           18.   Casio’s WSD-30 satisfies claim element 1(e): “a configuration routine operative

to modify said configuration data responsive to a communication from said remote system.” For


                                                   5
 Case 2:19-cv-12210-JMV-SCM Document 1 Filed 05/06/19 Page 6 of 8 PageID: 6



example, Casio’s WSD-30 can be configured to various reporting plans which determine how

frequently location is reported. See Figure 6.




 Figure 6. Casio’s WSD-30 can be configured to various reporting plans which determine how
                              frequently location is reported.

       19.     Casio’s WSD-30 satisfies claim element 1(f): “a buffering routine operative to

buffer location data indicative of a plurality of said locations when said communication device is

unable to communicate with said remote system.” For example, Casio’s WSD-30 receives

location data at fixed intervals and stores the location data in its memory if the device cannot

communicate with Casio’s server. See Figure 7.




 Figure 7. Casio’s WSD-30 receives location data at fixed intervals and stores the location data
              in its memory if the device cannot communicate with Casio’s server.

       20.     Casio’s WSD-30 satisfies claim element 1(g): “a reporting routine operative to

transmit said location data indicative of said plurality of said locations when said communication

device is able to communicate with said remote system.” For example, Casio’s WSD-30 has a

reporting mechanism that is activated when requested if the communication server cannot

communicate with the WSD-30 and leaving data stored in the tracking device’s memory. See

Figure 8.




                                                 6
 Case 2:19-cv-12210-JMV-SCM Document 1 Filed 05/06/19 Page 7 of 8 PageID: 7




  Figure 8. Casio’s WSD-30 has a reporting mechanism that is activated when requested if the
  communication server cannot communicate with the WSD-30 and leaving data stored in the
                                 tracking device’s memory.

                                            JURY DEMAND

        Under Rule 38(b) of the Federal Rules of Civil Procedure, Inventergy respectfully

requests a trial by jury on all issues so triable.

                                         PRAYER FOR RELIEF

        WHEREFORE, Inventergy asks this Court to enter judgment against Casio, granting the

following relief:

       A.      A declaration that Casio has infringed the Patents-in-Suit;

       B.      An award of damages to compensate Inventergy for Casio’s direct infringement of

               the Patents-in-Suit;

       C.      An order that Casio and its officers, directors, agents, servants, employees,

               successors, assigns, and all persons in active concert or participation with them, be

               preliminarily and permanently enjoined from infringing the Patents-in-Suit under

               35 U.S.C. § 283;

       D.      An award of damages, including trebling of all damages, sufficient to remedy

               Casio’s willful infringement of the Patents-in-Suit under 35 U.S.C. § 284;

       E.      A declaration that this case is exceptional, and an award to Inventergy of

               reasonable attorneys’ fees, expenses and costs under 35 U.S.C. § 285;

       F.      An accounting of all damages not presented at trial;



                                                     7
Case 2:19-cv-12210-JMV-SCM Document 1 Filed 05/06/19 Page 8 of 8 PageID: 8



    G.    An award of prejudgment and post-judgment interest; and

    H.    Such other relief as this Court or jury may deem proper and just.


   Date: May 6, 2019                    Respectfully submitted,

                                         /s/ Stamatios Stamoulis
                                         Stamatios Stamoulis #4606
                                         stamoulis@swdelaw.com
                                         Richard C. Weinblatt #5080
                                         weinblatt@swdelaw.com
                                         800 N. West Street Third Floor
                                         Wilmington, DE 19801
                                         (302) 999-1540

                                         Isaac Rabicoff
                                         (Pro Hac Vice Admission Pending)
                                         RABICOFF LAW LLC
                                         73 W Monroe St
                                         Chicago, IL 60603
                                         773-669-4590
                                         isaac@rabilaw.com




                                            8
